                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 REINA LOPEZ,                                 )
                                              )          Case No. 19-cv-485
          Plaintiff,                          )
                                              )          Judge Robert M. Dow, Jr.
     v.                                       )
                                              )
 WALGREENS,                                   )
                                              )
          Defendant.                          )

                                             ORDER

         Plaintiff Reina Lopez (“Plaintiff”) brings this pro se action against “Walgreens”
(presumably, Walgreen Co., “Defendant”). Currently before the Court are Plaintiff’s application
for leave to proceed in forma pauperis (“IFP”) [5] and motion for attorney representation [6]. For
the reasons explained below, Plaintiff’s IFP application [5] is granted and the filing fee is waived.
However, summons shall not issue at this time. Plaintiff’s complaint is dismissed for failure to
state a claim. Plaintiff is given until March 5, 2019 to file an amended complaint, to the extent she
can do so consistent with this opinion. Plaintiff’s motion for attorney representation [6] is denied
without prejudice.
                                          STATEMENT
         Plaintiff has filed an application to proceed in forma pauperis [5]. The federal in forma
pauperis statute is designed to ensure that indigent litigants have meaningful access to the federal
courts. Neitzke v. Williams, 490 U.S. 319, 324 (1989). The statute allows a litigant to pursue a
case in federal court without fees and costs provided that the litigant submits an affidavit which
asserts an inability “to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). In order
to proceed in forma pauperis, “a plaintiff’s income must be at or near the poverty level.” Bulls v.
Marsh, 1989 WL 51170, at *1 (N.D. Ill. May 5, 1989); see also Zaun v. Dobbin, 628 F.2d 990,
992 (7th Cir. 1980). To measure poverty level, many judges in this district use the poverty
guidelines promulgated by the United States Department of Health and Human Services (available
at https://aspe.hhs.gov/poverty-guidelines). The 2018 guidelines for the 48 contiguous states and
the District of Columbia set the poverty level for a household of three at $ 20,780. The Court
relies on the financial affidavit filed along with the in forma pauperis motion to assess a party’s
claim to indigency. Plaintiff’s affidavit indicates that she does not have the financial resources to
pay the filing fee. Therefore, her application to proceed in forma pauperis [5] is granted and the
filing fee is waived.

       The Court next screens Plaintiff’s complaint. The Court has authority to “screen all
complaints accompanied by an IFP request for failure to state a claim, among other things.”
Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1018 (7th Cir. 2013); see also Rowe v. Shake,
196 F.3d 778, 783 (7th Cir. 1999). A complaint must include “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain
statement must “give the defendant fair notice of what the claim is and the grounds upon which it
rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The statement also must contain
sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face,”
which means that the pleaded facts must show there is “more than a sheer possibility that a
defendant acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When screening a pro
se plaintiff’s complaint, the Court construes the plaintiff’s allegations liberally. Erickson v.
Pardus, 551 U.S. 89, 94 (2007). The Court also “accept[s] all well-pleaded facts as true and
draw[s] reasonable inference in the plaintiff’s favor.” Roberts v. City of Chicago, 817 F.3d 561,
564 (7th Cir. 2016).
         Plaintiff uses the Court’s form “Complaint of Employment Discrimination” to bring suit
against her former employer, Defendant, for failure to reasonably accommodate her disabilities in
violation of the Americans with Disabilities Act (“ADA”) and “fail[ure] to protect Human Rights.”
[1] at 4. In the complaint, Plaintiff alleges that she has an unspecified brain injury. See [1] at 8.
In July or August 2017, while Plaintiff was employed by Defendant as a cashier in its Champaign,
Illinois store, she began experiencing bad headaches. She sought medical treatment, but none of
the medications that were prescribed to her were effective. She then went to a chiropractor and
had her neck adjusted. This caused her to have bad neck pain. She went to the emergency room
and was given a CT scan with contrast. Plaintiff experienced a side effect from the CT contrast
medium, a movement disorder called “Akathisia,” which caused her to feel anxious and depressed
and like she needed to move around all of the time. As a result, Plaintiff also began to make
mistakes at work.
        The complaint alleges that after she began making mistakes at work, unspecified
individuals in the store where she worked, seeking to embarrass and harass her, “made a video
saying I’m a criminal and bad person” and “sent it to the [the] whole nation.” [1] at 7; see also id.
at 18 (Charge of Discrimination). After this, the complaint alleges, “people around me reacted to
look scare[d] [of] me, and/or laugh[ed] at me,” her “friends and people [she did not] know did not
talk to [her] anymore,” and she “was harassed by all the people in the United States.” Id. at 7.
Plaintiff is no longer employed by Defendant, although there is no indication from the complaint
that she was terminated. Plaintiff subsequently moved to Japan, where she currently resides. In
her demand for relief, Plaintiff asks the Court to order Defendant to “tell all the truth to whole
nation that was harassment and public humiliation” and to grant her “appropriate injunctive relief,
lost wages, liquidated/double damages, front pay, compensatory damages, punitive damages,
prejudgment interest, post-judgment interest, and costs, including reasonable attorney fees and
expert witness fees.” Id. at 5-6.
        Plaintiff’s complaint, as currently plead, does not allege a plausible claim for violation of
the ADA. The complaint is based on Defendant’s alleged creation and distribution of a video
intended to humiliate and harass Plaintiff. However, Plaintiff does not identify who made the
video, the contents of the alleged video, or how the video was distributed. Without more
information, Plaintiff’s allegation that an embarrassing and harassing video about her was
distributed to the whole nation and caused all the people of the United States to harass her is simply


                                                   2
not plausible. Therefore, Plaintiff’s complaint is dismissed without prejudice. Plaintiff shall have
until March 5, 2019 to file an amended complaint to the extent she can do so consistent with this
opinion. In the amended complaint, Plaintiff should: (1) identify the person or persons who made
the alleged video; (2) describe the contents of the video; (3) explain how the video was distributed
(e.g. email, Facebook, YouTube, etc.); (4) identify the person or persons who received and viewed
the video; and (5) explain how these individuals treated Plaintiff as a result of viewing the video.
        Finally, Plaintiff’s motion for attorney representation [6] is denied at this time. Although
“[t]here is no right to court-appointed counsel in federal civil litigation,” Olson v. Morgan, 750
F.3d 708, 711 (7th Cir. 2014), the Court has discretion to request that an attorney represent an
indigent litigant on a volunteer basis under 28 U.S.C. § 1915(e)(1). In making the decision whether
to recruit counsel, the Court must engage in a two-step analysis: (1) has the plaintiff made a
reasonable attempt to obtain counsel on her own behalf or been effectively precluded from doing
so; and, if so, (2) given the factual and legal complexity of the case, does this particular plaintiff
appear competent to litigate the matter himself? Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir.
2007) (en banc). This analysis does not focus solely on the plaintiff’s ability to try the case, but
on his ability to gather evidence and prepare and respond to motions. Navejar v. Iyiola, 718 F.3d
692, 696 (7th Cir. 2013). Factors to be considered include: (1) the stage of litigation, Romanelli
v. Suliene, 615 F.3d 847, 852 (7th Cir. 2010); (2) plaintiff’s submissions and pleadings, Olson, 750
F.3d at 712; (3) medical and mental health issues, id.; (4) plaintiff’s capabilities, including
intelligence (IQ), literacy, degree of education, communication skills, and litigation experience,
Pruitt, 503 F.3d at 655; and (5) the complexity of the case, Santiago v. Walls, 599 F.3d 749, 761
(7th Cir. 2010); Pruitt, 503F.3d at 655-56.

        After considering the above-listed factors, the Court concludes that solicitation of counsel
for Plaintiff is not warranted at this time. Plaintiff’s motion indicates that she has tried but been
unsuccessful in hiring counsel. Nonetheless, this case is still in its infancy and Plaintiff has not
yet provided the Court with a comprehensible explanation of what Defendant has done to violate
her rights under the ADA. Plaintiff is a college graduate and the Court expects that she will be
able to provide more details on the alleged harassment she has experienced. Further, Plaintiff’s
current residency in Japan could make it difficult for appointed counsel to communicate with her
and represent her effectively. The Court will reconsider this ruling once Plaintiff has filed an
amended complaint. At that point, the Court will be better able to assess the complexity of the
case and Plaintiff’s need for attorney assistance.

                                          CONCLUSION

         For these reasons, Plaintiff’s IFP application [5] is granted and the filing fee is waived.
However, summons shall not issue at this time. Plaintiff’s complaint is dismissed for failure to
state a claim. Plaintiff is given until March 5, 2019 to file an amended complaint, to the extent she
can do so consistent with this opinion. Plaintiff’s motion for attorney representation [6] is denied
without prejudice.




                                                  3
Dated: February 5, 2019       _________________________________
                              Robert M. Dow, Jr.
                              United States District Judge




                          4
